DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed September 28, 2020. Claims 1 – 8 are currently pending and considered below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 5 – 8 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Aoyagi et al. (US 2015/0264500 A1), hereinafter Aoyagi500.

Claim 1: Aoyagi500 discloses a sound output comprising: 
a communication controller (see at least, “Moreover, in the foregoing embodiment, an approaching vehicle audible system equipped with the sound quality adjustment apparatus 110, of the approaching vehicle audible system according to Embodiment 3, provided with the input unit 9 has been explained; however, it may be allowed that as illustrated in FIG. 24, instead of the sound quality adjustment apparatus 110, a sound quality adjustment apparatus provided with no input unit 9, for example, the sound quality adjustment apparatus, of the approaching vehicle audible system illustrated in FIG. 1, that has been explained in Embodiment 1 is mounted,” Aoyagi500 [0084]) configured to receive moving body related information (see at least, “actual vehicle information,” Aoyagi500 FIG. 24) including a moving speed of a moving body (see at least, “In the above description, an example in which vehicle information is a vehicle speed has been explained; however, the vehicle information is not limited to a vehicle speed, and the rotation speed of a motor, an acceleration opening degree, or the like may be utilized... it is also applied to the following embodiments that the vehicle information may be other than a vehicle speed,” Aoyagi500 [0052]), and to transmit a parameter for generating a sound based on the moving body related information (see at least, “The pitch conversion unit 21 receives a pitch parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, converts the sound signal of a sound element, and outputs the converted sound signal. Explaining with an example of pitch parameter table in FIG. 6, in the case where the pseudo vehicle information generation unit 20 outputs a vehicle speed 5 km/h, the parameter storage unit 81 outputs "1" as the pitch parameter. When the pitch parameter is 1.0, the pitch conversion unit 21 directly outputs the sound element data, without changing the pitch of the sound element signal, i.e., the sound pitch. For example, when an original sound element is data for one second, one-second data is created from the original sound element and Aoyagi500 [0050], “Similarly, the volume conversion unit 22 receives the volume parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, and then changes the volume, i.e., the amplitude of sound data outputted from the pitch conversion unit 21 by use of the received volume parameter, as a magnification ratio. The foregoing processing makes the volume conversion unit 22 output a notification sound signal whose volume peak varies from Lpmin to Lpmax as the vehicle information changes. In such a way as described above, based on the sound data that is sound element data outputted after being converted by the pitch conversion unit 21 and the volume conversion unit 22, the sounding device 23 generates a notification sound; then, the sound quality of the notification sound is ascertained,” Aoyagi500 [0051]); and 
a sound generating unit including a circuit that obtains a basic sound signal having a predetermined sound waveform (see at least, “the notification sound signal creation unit 200,” Aoyagi500 [0084], Aoyagi500 FIG. 24), configured to receive the parameter transmitted by the communication controller, and to output a sound signal obtained by adjusting the sound waveform of the basic sound signal based on the received parameter (see at least, “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit Aoyagi500 [0049]).

Claim 2: Aoyagi500 discloses the sound output device according to claim 1, wherein the communication controller generates a frequency ratio and a sound volume of the sound signal as parameters based on the moving speed indicated by the moving body related information, and transmits the parameters to the sound generating unit, and the sound generating unit adjusts a pitch of the basic sound signal in accordance with the frequency ratio as the parameters and adjusts an amplitude of the basic sound signal in accordance with the sound volume as the parameters so as to output the adjusted basic sound signal as the sound signal (see at least, “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049], “The pitch conversion unit 21 receives a pitch parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, converts the sound signal of a sound element, and outputs the converted sound signal. Explaining with an example of pitch parameter table in FIG. 6, in the case where the pseudo vehicle information generation unit 20 outputs a vehicle speed 5 km/h, the parameter storage unit 81 outputs "1" as the pitch parameter. When the pitch parameter is 1.0, the pitch conversion unit 21 directly outputs the sound element data, without changing the pitch of the sound element signal, i.e., the sound pitch. For example, when an original sound element is data for one second, one-second data is created from the original sound element and the one-second data is outputted as sound data to be Aoyagi500 [0050], “Similarly, the volume conversion unit 22 receives the volume parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, and then changes the volume, i.e., the amplitude of sound data outputted from the pitch conversion unit 21 by use of the received volume parameter, as a magnification ratio. The foregoing processing makes the volume conversion unit 22 output a notification sound signal whose volume peak varies from Lpmin to Lpmax as the vehicle information changes. In such a way as described above, based on the sound data that is sound element data outputted after being converted by the pitch conversion unit 21 and the volume conversion unit 22, the sounding device 23 generates a notification sound; then, the sound quality of the notification sound is ascertained,” Aoyagi500 [0051]).

Claim 3: Aoyagi500 discloses the sound output device according to claim 1, wherein the communication controller obtains one address belonging to a first address group and one address belonging to a second address group corresponding to the moving speed indicated by the moving body related information as the parameters from a look-up table, and transmits the parameters to the sound generating unit, the look-up table showing first to rth addresses belonging to the first address group and first to rth addresses belonging to the second address group each associated with first to rth (r is an integer equal to or more than 2) moving speeds, the sound generating unit: includes a memory in which first to rth Aoyagi500 [0040], “Next, a pitch parameter updating unit 4 of the parameter setting unit 10 creates a parameter table with a format conforming to the configuration of the corresponding approaching vehicle audible system, for the pitch parameter interpolated by the pitch parameter interpolation processing unit 3, and the created parameter table replaces the parameter table that has been stored in the parameter storage unit 81 of the storage apparatus 8 and is stored in the parameter storage unit 81 (ST16). FIG. 6 represents an example of format of the pitch parameter for a parameter table to be stored in the parameter storage unit 81. As represented in FIG. 6, it is only necessary to store in the parameter storage unit 81 a table-type parameter table in which the value of vehicle information and the value of the corresponding pitch parameter make a pair,” Aoyagi500 [0043], “Next, a volume parameter interpolation processing unit 6 of the parameter setting unit 10 performs interpolation processing for a section between the volume maximum value Level_max and the volume minimum value Level_min calculated by the volume parameter calculation unit 5 in such a way that a volume parameter changes based on vehicle Aoyagi500 [0046], “Next, a volume parameter updating unit 7 of the parameter setting unit 10 creates a parameter table with a format conforming to the configuration of the corresponding approaching vehicle audible system, for the volume parameter interpolated by the volume parameter interpolation processing unit 6, and the created parameter table replaces the parameter table that has been stored in the parameter storage unit 81 of the storage apparatus 8 and is stored in the parameter storage unit 81 (ST25). FIG. 10 represents an example of format of the volume parameter for a parameter table to be stored in the parameter storage unit 81. As represented in FIG. 10, it is only necessary to store in the parameter storage unit 81 with a table-type parameter table in which the value of vehicle information and the value of the corresponding volume parameter make a pair,” Aoyagi500 [0048], “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049], “The pitch conversion unit 21 receives a pitch parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, converts the sound signal of a sound element, and outputs the converted sound signal. Explaining with an example of pitch parameter table in FIG. 6, in the case where the pseudo vehicle information generation unit 20 outputs a vehicle speed 5 km/h, the parameter storage unit 81 outputs "1" as the pitch parameter. When the pitch parameter is 1.0, the pitch conversion unit 21 directly outputs the sound element data, without changing the pitch of the sound element signal, i.e., the sound pitch. For example, when an original sound element is data for one second, one-second data is created from the original sound element and the one-second data is outputted as sound data to be repeated. When the vehicle speed increases and "10 km/h" is outputted, the parameter storage unit 81 Aoyagi500 [0050], “Similarly, the volume conversion unit 22 receives the volume parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, and then changes the volume, i.e., the amplitude of sound data outputted from the pitch conversion unit 21 by use of the received volume parameter, as a magnification ratio. The foregoing processing makes the volume conversion unit 22 output a notification sound signal whose volume peak varies from Lpmin to Lpmax as the vehicle information changes. In such a way as described above, based on the sound data that is sound element data outputted after being converted by the pitch conversion unit 21 and the volume conversion unit 22, the sounding device 23 generates a notification sound; then, the sound quality of the notification sound is ascertained,” Aoyagi500 [0051]).

Claim 5: Aoyagi500 discloses the sound output device according to claim 1, wherein the sound generating unit outputs the sound signal as an approaching notification sound that notifies an approach of a moving body (see at least, “it is made possible to provide an approaching vehicle audible system that generates a notification sound,” Aoyagi500 [0084]).

Claim 6: Aoyagi500 discloses the sound output device according to claim 1, wherein the communication controller is formed in a first semiconductor chip (see at least, “sound quality adjustment apparatus 100,” Aoyagi500 FIG. 24), and the sound generating unit is formed in a second semiconductor chip Aoyagi500 FIG. 24).

Claim 7: Aoyagi500 discloses a communication controller (see at least, “approaching vehicle audible system 40,” Aoyagi500 FIG. 24) comprising: an obtaining unit (see at least, “Moreover, in the foregoing embodiment, an approaching vehicle audible system equipped with the sound quality adjustment apparatus 110, of the approaching vehicle audible system according to Embodiment 3, provided with the input unit 9 has been explained; however, it may be allowed that as illustrated in FIG. 24, instead of the sound quality adjustment apparatus 110, a sound quality adjustment apparatus provided with no input unit 9, for example, the sound quality adjustment apparatus, of the approaching vehicle audible system illustrated in FIG. 1, that has been explained in Embodiment 1 is mounted,” Aoyagi500 [0084], “sound quality adjustment apparatus 100,” FIG. 24) coupled to a data communication network (see at least, “actual vehicle information,” Aoyagi500 FIG. 24), configured to obtain moving speed information indicating a moving speed of a moving body via the data communication network (see at least, “In the above description, an example in which vehicle information is a vehicle speed has been explained; however, the vehicle information is not limited to a vehicle speed, and the rotation speed of a motor, an acceleration opening degree, or the like may be utilized... it is also applied to the following embodiments that the vehicle information may be other than a vehicle speed,” Aoyagi500 [0052]); and an output unit configured to generate a parameter for generating an approaching notification sound that notifies an approach of the moving body based on the moving speed indicated by the moving speed information obtained by the obtaining unit, and to output the parameter (see at least, “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification Aoyagi500 [0049]).

Claim 8: Aoyagi500 discloses a sound generator (see at least, “approaching vehicle audible system 40,” Aoyagi500 FIG. 24) comprising: a sound synthesis circuit configured to obtain a basic sound signal having a predetermined sound waveform (see at least, “the notification sound signal creation unit 200,” Aoyagi500 [0084], Aoyagi500 FIG. 24); and a control circuit (see at least, “the pitch conversion unit 21 and the volume conversion unit 22,” Aoyagi500 [0049], Aoyagi500 FIG. 24) configured to receive a parameter for generating a sound generated corresponding to a moving speed of a moving body, and to control sound synthesis circuit to perform an adjustment on the basic sound signal based on the parameter, wherein the sound synthesis circuit configured to perform the adjustment on the basic sound signal based on the parameter to generate an approaching notification sound signal notifying an approach of the moving body and to output the approaching notification sound signal (see at least, “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi500 in view of Aoyagi et al. (US 2014/0375443 A1), hereinafter Aoyagi443.

Claim 4: Aoyagi500 discloses the sound output device according to claim 1, wherein the communication controller calculates the moving speeds indicated by the moving body related information, and transmits the moving speed to the sound generating unit as the parameter (see at least, “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049]), the sound generating unit: obtains a frequency ratio and a sound volume corresponding to a moving speed indicated by the moving speed as the parameters from a look-up table in which first to rth frequency ratios and first to rth sound volumes are respectively associated with first to rth (r is an integer equal to or more than 2) moving speeds (see at least, “Next, a pitch parameter interpolation processing unit 3 of the parameter setting unit 10 performs interpolation processing for a section between the pitch maximum value Pitch_max and the pitch minimum value Pitch_min calculated by the pitch parameter calculation unit 2 in such a way that a pitch parameter changes based on vehicle information such as a vehicle speed (ST15),” Aoyagi500 [0040], “Next, a pitch parameter updating unit 4 of the parameter setting unit 10 creates a parameter table with a format conforming to the configuration of the corresponding approaching vehicle audible system, for the pitch parameter interpolated by the pitch parameter interpolation processing unit 3, and the created parameter table replaces the parameter table that has been stored in the parameter storage unit 81 of the storage apparatus 8 and is stored in the parameter storage unit 81 (ST16). FIG. 6 Aoyagi500 [0043], “Next, a volume parameter interpolation processing unit 6 of the parameter setting unit 10 performs interpolation processing for a section between the volume maximum value Level_max and the volume minimum value Level_min calculated by the volume parameter calculation unit 5 in such a way that a volume parameter changes based on vehicle information such as a vehicle speed (ST24),” Aoyagi500 [0046], “Next, a volume parameter updating unit 7 of the parameter setting unit 10 creates a parameter table with a format conforming to the configuration of the corresponding approaching vehicle audible system, for the volume parameter interpolated by the volume parameter interpolation processing unit 6, and the created parameter table replaces the parameter table that has been stored in the parameter storage unit 81 of the storage apparatus 8 and is stored in the parameter storage unit 81 (ST25). FIG. 10 represents an example of format of the volume parameter for a parameter table to be stored in the parameter storage unit 81. As represented in FIG. 10, it is only necessary to store in the parameter storage unit 81 with a table-type parameter table in which the value of vehicle information and the value of the corresponding volume parameter make a pair,” Aoyagi500 [0048], “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049], “The pitch conversion unit 21 receives a pitch parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, converts the sound signal of a sound element, Aoyagi500 [0050], “Similarly, the volume conversion unit 22 receives the volume parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, and then changes the volume, i.e., the amplitude of sound data outputted from the pitch conversion unit 21 by use of the received volume parameter, as a magnification ratio. The foregoing processing makes the volume conversion unit 22 output a notification sound signal whose volume peak varies from Lpmin to Lpmax as the vehicle information changes. In such a way as described above, based on the sound data that is sound element data outputted after being converted by the pitch conversion unit 21 and the volume conversion unit 22, the sounding device 23 generates a notification sound; then, the sound quality of the notification sound is ascertained,” Aoyagi500 [0051]); and adjusts a pitch of the basic sound signal in accordance with the frequency ratio and adjusts an amplitude of the basic sound signal in accordance with the sound volume obtained from the look-up table so as to output the Aoyagi500 [0049]).
Aoyagi500 does not disclose calculating an average of the moving speeds indicated by the moving body related information as an average moving speed. However, Aoyagi500 acknowledges that “the vehicle information is not limited to a vehicle speed,” see at least, “In the above description, an example in which vehicle information is a vehicle speed has been explained; however, the vehicle information is not limited to a vehicle speed, and the rotation speed of a motor, an acceleration opening degree, or the like may be utilized... it is also applied to the following embodiments that the vehicle information may be other than a vehicle speed,” Aoyagi500 [0052]. Aoyagi443 discloses a similar notification sound control unit of approaching vehicle audible system and further discloses calculating an average of the moving speeds indicated by the moving body related information as an average moving speed (see at least, “considering a case where the accelerator opening degree and the vehicle speed largely change, the respective average values of the accelerator opening degrees and the vehicle speeds or the average value of the ratios in a fixed period may be utilized,” Aoyagi443 [0040]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an average of the moving speeds indicated by the moving body related information as an average moving speed as disclosed by Aoyagi443 when obtaining the parameter in the invention of Aoyagi500 since taking into consideration large changes in vehicle speed has the advantageous end result of producing “a more natural notification sound,” Aoyagi443 [0061].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/               Primary Examiner, Art Unit 2652